Citation Nr: 0511188	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02 17-921A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  He died in February 2002 at the age of 79.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied her claim for service 
connection for the cause of his death.


FINDINGS OF FACT

1.  The veteran died in February 2002 at the age of 79; and, 
at the time of his death, service connection was in effect 
for residuals of an injury he had sustained to his left hand 
while in the military; his disability was rated as 50-percent 
disabling from April to June 1946, as 40-percent disabling 
from June 1946 to September 1981, and as 60-percent disabling 
from September 1981 until his death.  He also had received 
special monthly compensation (SMC) since September 1981 for 
loss of use of his left hand.

2.  The immediate cause of the veteran's death was cardio 
respiratory arrest, and the significant conditions 
contributing to his death included advanced vascular disease, 
diabetes, and renal failure.  These conditions did not 
initially manifest until many years after his service in the 
military had ended and are unrelated to his service-connected 
left hand disability - which, also, did not contribute 
substantially and materially to his death, or hasten it, or 
otherwise aid or lend assistance to it.




CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the RO sent the appellant a VCAA notice in 
November 2003, after its initial denial of the claim in April 
2002.  So it would seem compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

But, here, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
merely harmless error.  As mentioned, the RO provided the 
requisite VCAA notice in a November 2003 letter to the 
appellant, and she did not respond.  So although the VCAA 
notice was not sent prior to the RO's April 2002 adjudication 
of the claim, she has been provided with every opportunity to 
submit additional evidence and argument in support of the 
claim.  Therefore, notwithstanding the requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal at this juncture is not prejudicial 
error to her.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Here, the November 2003 VCAA letter provided the appellant 
with notice of the evidence necessary to support her claim 
that was not on record at the time, the evidence VA would 
assist her in obtaining, and the evidence it was expected 
that she would provide.  The letter satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the November 2003 VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that she was otherwise fully notified of the need to 
give VA any evidence pertaining to her claim.  The November 
2003 VCAA letter requested that she provide or identify any 
evidence supporting her claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

Furthermore, the November 2003 VCAA letter of November 2003 
informed the appellant that she could take up to one year to 
respond without jeopardizing the potential effective date for 
compensation - should, in fact, her claim be granted.  So 
this was in accordance with the statutory provisions of 38 
U.S.C.A § 5301(a) (West 2002).

In this case, the RO already had the veteran's service 
medical records (SMRs) on file.  The RO also obtained his VA 
outpatient treatment (VAOPT) records.  The appellant also 
submitted a copy of the death certificate along with a 
private medical record from Fall Hill Gastroenterology 
Associates.  Although over 1 year has passed since the 
November 2003 VCAA letter, she has not indicated that she has 
any additional relevant information or evidence to submit, or 
which needs to be obtained.  Furthermore, although offered, 
she declined her opportunity for a hearing to provide oral 
testimony in support of the claim.  38 C.F.R. § 20.700(a) 
(2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

The veteran died in February 2002 at the age of 79.  The 
death certificate lists the immediate cause of his death as 
being cardio respiratory arrest.  The significant conditions 
contributing to his death were advanced vascular disease, 
diabetes, and renal failure.  

The veteran served honorably in the United States Army from 
October 1942 to December 1945.  His left hand and forearm 
were severely injured by a land mine that accidentally 
exploded in Okinawa.  He fractured his left radius, ulna, and 
left carpal scaphoid with a simple complete dislocation of 
the left lunate bone.  He also suffered contusions on the 
palmar surface of his left hand.  As a result, he had limited 
use of his left hand with partial paralysis of the median 
nerve, and was medically discharged from military service in 
December 1945.  His SMRs are otherwise negative for any 
indication of vascular disease, diabetes, or renal problems.

The veteran, who was right-handed, obtained service 
connection for residuals of the injury he sustained to his 
left hand and was assigned a 50 percent rating from April 
1946 to June 1946, and a 40 percent rating from June 1946.  
In July 1982, he filed a claim for an increased rating, 
stating that he had suffered a stroke on his right side in 
December 1980 and was nearly immobile.  The RO increased his 
rating from 40 to 60 percent and granted him special monthly 
compensation for the loss of the use of his left hand.

VAOPT records indicate the veteran was admitted to 
rehabilitation after having a stroke in December 1980.  He 
was also treated for hypertension and a seizure disorder.

The report of the September 1996 VA examination for aid and 
attendance indicates the veteran had four episodes of 
congestive heart failure in February and July 1996.  He had 
arteriosclerotic cardiovascular disease, left ventricular 
hypertrophy, a previous myocardial infarction, and evidence 
of congestive heart failure.  The diagnoses included a 
history of a cerebrovascular accident (CVA) in 1980 with mild 
residual right hemiparesis; diabetes mellitus, controlled by 
an oral agent; severe arteriosclerotic cardiovascular 
disease, left ventricular hypertrophy with a history of 
recurrent episodes of congestive heart failure; and residual 
deformity to the left hand.


Governing Statutes and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004); see Ashley v. 
Brown, 6 Vet. App. 52, 57 (1993).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c) (2004); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2004).



Where the service-connected condition affects vital organs, 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2004).  However, there 
are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, in which case it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2004).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

As an initial matter, the Board acknowledges the veteran 
served honorably in the U.S. Army and recognizes that he 
sustained a severe injury to his left hand while on active 
duty.  Indeed, because of this injury, he essentially lost 
all use of his left hand and, justifiably, received 
compensation from VA for the remainder of his life and even 
SMC since September 1981.  Since 1980, when he had a stroke 
and was partially paralyzed on his right side, he required 
constant care from his wife.  


And since his death, she says that she has had difficulty 
making ends meet.  (See her notice of disagreement (NOD)).  
Although the Board sympathizes with her plea and the loss of 
her husband, as will be explained further below, the law 
simply does not allow for service connection for his cause of 
death.  

At the time of his death in February 2002, the veteran's only 
service-connected disability was the residuals of the injury 
he had sustained to his left hand.  This trauma, however, did 
not affect vital organs and was not rated as 100-percent 
disabling, so debilitation may not be assumed in this case.  
See 38 C.F.R. § 3.312(c)(3) (2004).  There is also no 
evidence that it contributed to or accelerated his death.  

Rather, the primary cause for the veteran's death, cardio 
respiratory arrest due to severe atherosclerotic 
cardiovascular disease, by its very nature was so 
overwhelming that eventual death could have been anticipated 
irrespective of coexisting conditions, even if they existed 
at the time.  38 C.F.R. §3.312(c)(4) (2004).  Furthermore, 
his SMRs are negative for any symptoms or other objective 
clinical indications of vascular disease, diabetes, or renal 
problems.  So there is no basis for service connecting those 
conditions, which were listed as significant conditions 
contributing to his death.

The veteran's service-connected disability affected his 
musculoskeletal system, and while productive of disability, 
is not shown to have been, by itself and irrespective of 
other nonservice-connected disabilities, of a progressive or 
debilitating nature.  Nor was it a material influence in 
accelerating his death.  Rather, despite the service-
connected disability, he remained otherwise healthy for many 
ensuing years until the stroke in 1980.  And the combination 
of his vascular disease, diabetes, and renal failure was of 
such severity that they caused his death irrespective of his 
service-connected disability - which, itself, did not affect 
a vital organ and, as noted, was not of a progressive or 
debilitating nature.  

Accordingly, service connection for the cause of the 
veteran's death is not warranted.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


